Motion Denied; Order filed April 14, 2022.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-21-00556-CR
                                ____________

                   CARLOS EDMOND BARNES, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 337th District Court
                             Harris County, Texas
                        Trial Court Cause No. 1632376


                                     ORDER

      Appellant is represented by appointed counsel, Tonya Rolland. Appellant’s
brief was originally due December 6, 2021. We have granted a total of more than
90 days to file appellant’s brief, until April 8, 2022. When we granted the last
extension, we noted that no further extensions would be granted absent exceptional
circumstances. No brief was filed by the due date. On April 8, 2022, counsel filed a
further motion to extend time to file appellant’s brief. Counsel did not allege any
exceptional circumstances in the request.

      We deny the motion to extend time and issue the following order.

      We order Tonya Rolland to file a brief with the clerk of this court on or
before April 29, 2022. If counsel does not timely file appellant’s brief as ordered,
the court may issue an order abating the appeal and directing the trial court to
conduct a hearing to determine the reason for the failure to file the brief and the
consideration of sanctions, appointment of new counsel, or other appropriate relief.



                                  PER CURIAM




Panel consists of Justices Wise, Poissant and Wilson.